Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 24 September 2019 for application number 16/579,896. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/24/19; 3/2/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (US 2019/0311546) in view of Shashua et al. (US 2017/0010618) in view of McCullough et al. (US 2018/0040151).
Regarding claim 1, Tay discloses
An apparatus comprising: 
a LIDAR operative to generate a depth map of field around a vehicle (fig. 1, the road and lanes around the vehicle; fig. 4, S210, S212); 
a camera for capturing an image of the field around a vehicle (pars. 12, 13); 
Tay does not explicitly disclose a sensor operative to detect an orientation of a host vehicle.
In the same field of endeavor, Shashua discloses a sensor operative to detect an orientation of a host vehicle (pars. 5, 466). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Tay to include the teachings of Shashua in order navigate alongside other vehicles, avoid obstacles and pedestrians (Shashua, par. 5).
Tay and Shashua further discloses a processor operative to generate an augmented image in response to the depth map, the image and the orientation (Tay, fig. 4, S240; pars. 5, 466), and a display operative to display the augmented image to a host vehicle operator (Tay, fig. 4, S240; par. 51).
Tay and Shashua does not explicitly disclose the field around a vehicle being an off-road surface, and wherein the augmented image depicts an underbody view of the host vehicle and a graphic representative of a host vehicle suspension system.
In the same field of endeavor, McCullough discloses the field around a vehicle being an off-road surface, and wherein the augmented image depicts an underbody view of the host vehicle and a graphic representative of a host vehicle suspension system (fig. 6; pars. 62, 71).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Tay and Shashua to include the teachings of McCullough in order for the driver to appreciate a location and direction of the vehicle’s wheels and a position and direction of the roadway on which the vehicle is travelling, which is particularly useful for off-road driving (McCullough, par. 71).
Regarding claim 2, see teachings of claim 1.  Tay further discloses wherein the processor is operative to generate a three-dimensional surface in response to the depth map (fig. 4, S210, S212; par. 16).
Regarding claim 3, see teachings of claim 1.  Tay further discloses wherein the processor is operative to perform an edge detection function on the image to correlate the image with the depth map (pars. 43, 81).
Regarding claim 4, see teachings of claim 1.  Tay further discloses further including a memory for storing the depth map and the image and wherein the augmented image is generated in response to the host vehicle being located over the off-road surface (par. 15).
Regarding claim 5, see teachings of claim 1.  Tay further discloses wherein the orientation of the host vehicle is a six degrees of freedom orientation (Shashua, par. 467).
Regarding claim 6, see teachings of claim 1.  Tay further discloses wherein the processor is operative to estimate a host vehicle location with respect to the off-road surface in response to the orientation of the host vehicle (par. 15).
Regarding claim 7, see teachings of claim 1.  Tay further discloses wherein the processor is further operative to generate a static and dynamic model of the host vehicle with respect to the off road surface to estimate a contact point between the host vehicle and the off-road surface and wherein the augmented image further includes an indication of the contact point (pars. 71, 91).
Regarding claim 8, see teachings of claim 1.  Tay further discloses wherein the chassis sensor is at least one of an inertial measurement unit, a steering angle sensor, a wheel speed sensor, a suspension sensor and an inclinometer (par. 17, where speed sensor is implicitly disclose to determine speed).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, see teachings of claim 9.  Tay and McCullough and Shashua further discloses wherein estimating the location of the vehicle within the off-road surface includes detecting a vehicle location with a global positioning sensor (Shashua, par. 5).
Regarding claim 18, see teachings of claim 9.  Tay and McCullough further discloses wherein the augmented image is representative of a host vehicle underbody component relative to the off-road surface (McCullough, fig. 6).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 2.  
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486